Order denying motion to vacate notice-of examination before trial modified by striking out items 4 and 5 from said notice; and as so modified the order is affirmed, without costs. Plaintiff seeks no relief against the individual defendants in so far as receipt of any stock by them from the Interallied Corporation is concerned. Therefore, there is no need for an examination as to item 4 of the notice of examination. The allegations of paragraph 15th of the complaint are too vague and general to permit of examination of the matter set forth in item 5 of the notice of examination. Kelly, P. J., Rich, Manning, Kapper and Lazansky, JJ., concur.